      Case 19-42178-elm13 Doc 12 Filed 06/14/19                               Entered 06/14/19 12:51:15             Page 1 of 21
MP Wright Law Group, PLLC
3090 Olive St., Suite 300
Dallas, TX 75219



Bar Number: IL 6298791
Phone: (214) 420-6465

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Gina Rene Campbell                         xxx-xx-9264             §          Case No:     19-42178-ELM-13
       6276 Glenview Drive #176                                           §
                                                                                     Date:        6/6/2019
       North Richland Hills, TX 76180                                     §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $365.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $21,900.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 19-42178-elm13 Doc 12 Filed 06/14/19                             Entered 06/14/19 12:51:15                     Page 2 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $365.00       per month, months    1       to   60    .

          For a total of    $21,900.00      (estimated " Base Amount ").
          First payment is due      6/30/2019       .
          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are             $0.00          and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                           SCHED. AMOUNT           %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To          MP Wright Law Group, PLLC           , total:                  $3,700.00     ;
       $0.00    Pre-petition;   $3,700.00     disbursed by the Trustee.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                            SCHED.             DATE               %      TERM (APPROXIMATE)             TREATMENT
                                                    ARR. AMT       ARR. THROUGH                    (MONTHS __ TO __)




                                                                  Page 2
      Case 19-42178-elm13 Doc 12 Filed 06/14/19                             Entered 06/14/19 12:51:15                  Page 3 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell



D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata
Conn's Appliaces Inc.                                  $946.38            $500.00      0.00%                                          Pro-Rata
Washer/Dryer

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

Santander Consumer USA                                                $12,110.00       6.00%                                          Pro-Rata
2017 Hyundai Elantra SE (approx. 51,465 miles)

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
      Case 19-42178-elm13 Doc 12 Filed 06/14/19                            Entered 06/14/19 12:51:15                 Page 4 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell



Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                           $334.00       Month(s) 1-57                     Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Ace Cash Express                                                      $0.00
AMCOL Systems, Inc.                                                 $683.00
AMCOL Systems, Inc.                                                 $668.00
Capital One                                                           $0.00
Capital One                                                           $0.00
Cavalry Portfolio Services                                        $2,490.00
Chase Card Services                                               $2,469.00
City Hospital EC Center                                               $0.00
Comenity Bank/Abarcrormbie                                            $0.00
Comenity Bank/Abarcrormbie                                            $0.00
Comenity Bank/Buckle                                                  $0.00
Comenity Bank/Express                                                 $0.00
Comenity Bank/Limited Too                                             $0.00
Comenity Bank/Newport News                                            $0.00
Comenity Bank/Pier 1                                                  $0.00
Comenity Bank/Victoria Secret                                         $0.00
Comenity Bank/Woman Within                                            $0.00
Conduent                                                              $0.00
Conduent/US Bk Natl Brazos                                            $0.00


                                                                Page 4
      Case 19-42178-elm13 Doc 12 Filed 06/14/19    Entered 06/14/19 12:51:15            Page 5 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell


Conn's Appliaces Inc.                        $446.38 Unsecured portion of the secured debt (Bifurcated)
Credit Collection Services                   $101.00
Deptartment Store National Bank/Macy's         $0.00
Discover Financial                         $7,180.00
First National Bank                            $0.00
Jessica Olsen-Zhang                            $0.00
Kohls/Capital One                          $2,292.00
Kohls/Capital One                              $0.00
Medical City Alliance                          $0.00
Medicredit Inc.                            $1,008.00
MOHELA                                    $23,347.00
Panhandle-Plains Student Loan Center           $0.00
Panhandle-Plains Student Loan Center           $0.00
Panhandle-Plains Student Loan Center           $0.00
Panhandle-Plains Student Loan Center           $0.00
Panhandle-Plains Student Loan Center          ($1.00)
Portfolio Recovery                         $7,228.00
Portfolio Recovery                         $6,835.00
Portfolio Recovery                         $5,574.00
Portfolio Recovery                         $4,045.00
Portfolio Recovery                         $2,714.00
Portfolio Recovery                           $459.00
Syncb Bank/American Eagle                      $0.00
Syncb/Gap                                      $0.00
Syncb/Rooms To Go                              $0.00
Synchrony Bank                                 $0.00
Synchrony Bank/ JC Penneys                     $0.00
Synchrony Bank/ Old Navy                       $0.00
Synchrony Bank/Amazon                          $0.00
Synchrony Bank/Care Credit                     $0.00
Synchrony Bank/Care Credit                     $0.00
Synchrony Bank/Chevron                         $0.00
Synchrony Bank/Gap                             $0.00
Synchrony Bank/Old Navy                        $0.00
Synchrony Bank/Old Navy                        $0.00
Synchrony Bank/PayPal Cr                       $0.00
Synchrony Bank/Walmart                         $0.00
Synchrony Bank/Walmart                         $0.00
Target                                     $2,494.00
Target                                         $0.00
US Dept of Education                           $0.00
US Dept of Education                           $0.00
US Dept of Education                           $0.00
US Dept of Education                           $0.00
Wells Fargo Bank                               $0.00
Wells Fargo Bank NA                        $5,035.00



                                          Page 5
      Case 19-42178-elm13 Doc 12 Filed 06/14/19                               Entered 06/14/19 12:51:15                   Page 6 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell



TOTAL SCHEDULED UNSECURED:                                         $75,067.38
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     2%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)
Waterford on the Green Apartments                     Assumed                             $0.00

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 6
        Case 19-42178-elm13 Doc 12 Filed 06/14/19                             Entered 06/14/19 12:51:15                   Page 7 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell


E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.




                                                                   Page 7
      Case 19-42178-elm13 Doc 12 Filed 06/14/19                              Entered 06/14/19 12:51:15                  Page 8 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell


L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.




                                                                  Page 8
      Case 19-42178-elm13 Doc 12 Filed 06/14/19                              Entered 06/14/19 12:51:15                   Page 9 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell


Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.




                                                                  Page 9
     Case 19-42178-elm13 Doc 12 Filed 06/14/19                            Entered 06/14/19 12:51:15                 Page 10 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell


16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                               Page 10
     Case 19-42178-elm13 Doc 12 Filed 06/14/19                            Entered 06/14/19 12:51:15                  Page 11 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ M. Paul Wright
M. Paul Wright, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ M. Paul Wright                                                        IL 6298791
M. Paul Wright, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
     Case 19-42178-elm13 Doc 12 Filed 06/14/19                            Entered 06/14/19 12:51:15                 Page 12 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    14th day of June, 2019        :

(List each party served, specifying the name and address of each party)


Dated:              June 14, 2019                                         /s/ M. Paul Wright
                                                                          M. Paul Wright, Debtor's(s') Counsel

Ace Cash Express                                    Cavalry Portfolio Services                          Comenity Bank/Express
1231 Greenway Dr, Suite 700                         xxxx3811                                            xxxxx8377
Irving, TX 75038                                    ATTN: Bankruptcy Department                         Attn: Bankruptcy
ATTN: BANKRUPTCY DEPT                               500 Summit Lake Ste 400                             PO Box 182125
LISA HERNANDEZ                                      Valhalla, NY 10595                                  Columbus, OH 43218


AMCOL Systems, Inc.                                 Chase Card Services                                 Comenity Bank/Limited Too
xxxx3316                                            xxxxxxxxxxxx5270                                    xxxxx3143
Attn: Bankruptcy                                    Attn: Bankruptcy                                    Attn: Bankruptcy
PO Box 21625                                        PO Box 15298                                        PO Box 182125
Columbia, SC 29221                                  Wilmington, DE 19850                                Columbus, OH 43218


AMCOL Systems, Inc.                                 City Hospital EC Center                             Comenity Bank/Newport News
xxxx9738                                            4551 Western Center Blvd.                           xxxxxxxxxxxx1973
Attn: Bankruptcy                                    Fort Worth, TX 76137                                Attn: Bankruptcy
PO Box 21625                                                                                            PO Box 182125
Columbia, SC 29221                                                                                      Columbus, OH 43218


Attorney General                                    Comenity Bank/Abarcrormbie                          Comenity Bank/Pier 1
Collections Div Bankruptcy Sec                      xxxxx2403                                           xxxxxxxxxxxx8875
P.O. Box 12548                                      Attn: Bankruptcy                                    Attn: Bankruptcy
Austin, TX 78711-2548                               PO Box 182125                                       PO Box 182125
                                                    Columbus, OH 43218                                  Columbus, OH 43218


Capital One                                         Comenity Bank/Abarcrormbie                          Comenity Bank/Victoria Secret
xxxxxxxxxxxx7741                                    xxxxx6279                                           xxxxxxxxxxxx0292
Attn: Bankruptcy                                    Attn: Bankruptcy                                    Attn: Bankruptcy
PO Box 30285                                        PO Box 182125                                       PO Box 182125
Salt Lake City, UT 84130                            Columbus, OH 43218                                  Columbus, OH 43218


Capital One                                         Comenity Bank/Buckle                                Comenity Bank/Woman Within
xxxxxxxxxxxx8202                                    xxxxxxxxxxxx2499                                    xxxxx5881
Attn: Bankruptcy                                    Attn: Bankruptcy                                    Attn: Bankruptcy
PO Box 30285                                        PO Box 182125                                       PO Box 182125
Salt Lake City, UT 84130                            Columbus, OH 43218                                  Columbus, OH 43218




                                                               Page 12
     Case 19-42178-elm13 Doc 12 Filed 06/14/19       Entered 06/14/19 12:51:15   Page 13 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell


Conduent                          Internal Revenue Service              MOHELA
xxxxxx2642                        Department of the Treasury            xxxxxxxxxxxxx0002
Attn: Claims Dept                 P.O. Box 7346                         Attn: Bankruptcy
PO Box 7051                       Philadelphia, PA 19101-7346           633 Spirit Dr
Utica, NY 13504                                                         Chesterfield, MO 63005


Conduent/US Bk Natl Brazos        Internal Revenue Service              Panhandle-Plains Student Loan Center
xxxxxx2641                        Special Procedures-Insolvency         xxx1179
Attn: Claims Dept                 P.O. Box 7346                         Attn: Bankruptcy
PO BOx 7051                       Philadelphia, PA 19101-7346           PO Box 839
Utica, NY 13504                                                         Canyon, TX 79015


Conn's Appliaces Inc.             Jessica Olsen-Zhang                   Panhandle-Plains Student Loan Center
3295 College Street               15660 N. Dallas Parkway Ste 350       xxx1079
Beaumont, TX 77701-4611           Dallas, TX 75248                      Attn: Bankruptcy
                                                                        PO Box 839
                                                                        Canyon, TX 79015


Credit Collection Services        Kohls/Capital One                     Panhandle-Plains Student Loan Center
xxxx1532                          xxxxxxxxxxxx4317                      xxx1279
Attn: Bankruptcy                  Attn: Bankruptcy                      Attn: Bankruptcy
725 Canton St                     PO Box 30285                          PO Box 839
Norwood, MA 02062                 Salt Lake City, UT 84130              Canyon, TX 79015


Deptartment Store National        Kohls/Capital One                     Panhandle-Plains Student Loan Center
Bank/Macy's                       xxxxxxxxxxxx1706                      xxx1379
xxxxxxx7200                       Attn: Bankruptcy                      Attn: Bankruptcy
Attn: Bankruptcy                  PO Box 30285                          PO Box 839
9111 Duke Boulevard               Salt Lake City, UT 84130              Canyon, TX 79015
Mason, OH 45040

Discover Financial                Linebarger Goggan Blair & Sampson,    Panhandle-Plains Student Loan Center
xxxxxxxxxxxx0850                  LLP                                   xxx0979
Attn: Bankruptcy Department       2323 Bryan Street, Suite 1600         Attn: Bankruptcy
PO Box 15316                      Dallas, Texas 75201                   PO Box 839
Wilmington, DE 19850                                                    Canyon, TX 79015


First National Bank               Medical City Alliance                 Portfolio Recovery
xxxxxxxxxxx0746                   3101 N. Tarrant Parkway               xxxxxxxxxxxx7356
Attn: Bankruptcy                  Fort Worth, TX 76177                  Attn: Bankruptcy
1620 Dodge St Mailstop 4440                                             120 Corporate Blvd
Omaha, NE 68197                                                         Norfold, VA 23502


Gina Rene Campbell                Medicredit Inc.                       Portfolio Recovery
6276 Glenview Drive #176          xxxxx9226                             xxxxxxxxxxxx8130
North Richland Hills, TX 76180    Attn: Bankruptcy Department           Attn: Bankruptcy
                                  PO Box 1629                           120 Corporate Blvd
                                  Maryland Heights, MO 63043            Norfold, VA 23502




                                           Page 13
     Case 19-42178-elm13 Doc 12 Filed 06/14/19        Entered 06/14/19 12:51:15   Page 14 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell


Portfolio Recovery                Synchrony Bank                         Synchrony Bank/Old Navy
xxxxxxxxxxxx7019                  xxxxxxxxxxxx5478                       xxxxxxxxxxxx7356
Attn: Bankruptcy                  Attn: Bankruptcy                       Attn: Bankruptcy Dept
120 Corporate Blvd                PO Box 965060                          PO Box 965060
Norfold, VA 23502                 Orlando, FL 32896                      Orlando, FL 32896


Portfolio Recovery                Synchrony Bank/ JC Penneys             Synchrony Bank/Old Navy
xxxxxxxxxxxx7789                  xxxxxxxxxxxx4937                       xxxxxxxxxxxx0915
Attn: Bankruptcy                  Attn: Bankruptcy                       Attn: Bankruptcy Dept
120 Corporate Blvd                PO Box 956060                          PO Box 965060
Norfold, VA 23502                 Orlando, FL 32896                      Orlando, FL 32896


Portfolio Recovery                Synchrony Bank/ Old Navy               Synchrony Bank/PayPal Cr
xxxxxxxxxxxx3194                  xxxxxxxx7517                           xxxxxxxx3744
Attn: Bankruptcy                  Attn: Bankruptcy                       Attn: Bankruptcy Dept
120 Corporate Blvd                PO Box 965060                          PO Box 965060
Norfold, VA 23502                 Orlando, FL 32896                      Orlando, FL 32896


Portfolio Recovery                Synchrony Bank/Amazon                  Synchrony Bank/Walmart
xxxxxxxxxxxx5478                  xxxxxxxxxxxx7789                       xxxxxxxx5003
Attn: Bankruptcy                  Attn: Bankruptcy                       Attn: Bankruptcy
120 Corporate Blvd                PO Box 965060                          PO Box 965060
Norfold, VA 23502                 Orlando, FL 32896                      Orlando, FL 32896


Santander Consumer USA            Synchrony Bank/Care Credit             Synchrony Bank/Walmart
xxxxxxxxxxxxx1000                 xxxxxxxxxxxx2105                       xxxxxxxxxxxx8130
Attn: Bankruptcy                  Attn: Bankruptcy Dept                  Attn: Bankruptcy
PO Box 961245                     PO Box 965060                          PO Box 965060
Fort Worth, TX 76161              Orlando, FL 32896                      Orlando, FL 32896


Syncb Bank/American Eagle         Synchrony Bank/Care Credit             Target
xxxxxxxxxxxx4923                  xxxxxxxxxxxx4165                       xxxxxxxxxxxx5546
Attn: Bankruptcy                  Attn: Bankruptcy Dept                  Attn: Bankruptcy
PO Box 965060                     PO Box 965060                          PO Box 9475
Orlando, FL 32896                 Orlando, FL 32896                      Minneapolis, MN 55440


Syncb/Gap                         Synchrony Bank/Chevron                 Target
xxxxxxxxxxxx3646                  xxxxxxxxxxxx9468                       xxxxx8507
Attn: Bankruptcy                  Attn: Bankruptcy Dept                  Attn: Bankruptcy
PO Box 965060                     PO Box 965060                          PO Box 9475
Orlando, FL 32896                 Orlando, FL 32896                      Minneapolis, MN 55440


Syncb/Rooms To Go                 Synchrony Bank/Gap                     United States Trustee
xxxxxxxxxxxx6578                  xxxxxxxxxxxx7019                       1100 Commerce Street
Attn: Bankruptcy                  Attn: Bankruptcy Dept                  Rm. 976
PO Box 965060                     PO Box 965060                          Dallas, Texas 75242-1496
Orlando, FL 32896                 Orlando, FL 32896




                                           Page 14
     Case 19-42178-elm13 Doc 12 Filed 06/14/19     Entered 06/14/19 12:51:15   Page 15 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell


US Dept of Education
xxxxxxxxxxx4974
Attn: Bankruptcy
PO Box 16448
Saint Paul, MN 55116


US Dept of Education
xxxxxxxxxxx5074
Attn: Bankruptcy
PO Box 16448
Saint Paul, MN 55116


US Dept of Education
xxxxxx2642
Attn: Bankruptcy
PO Box 16448
Saint Paul, MN 55116


US Dept of Education
xxxxxx2641
Attn: Bankruptcy
PO Box 16448
Saint Paul, MN 55116


Waterford on the Green Apartments
6228 Glenview Dr.
North Richland Hills, TX 76180




Wells Fargo Bank
PO Box 6995
Portland, OR 97228




Wells Fargo Bank NA
xxxxxxxxxxxx0610
Attn: Bankruptcy
1 Home Campus MAC X2303-01A
Des Moines, IA 50328




                                         Page 15
      Case 19-42178-elm13 Doc 12 Filed 06/14/19                              Entered 06/14/19 12:51:15                       Page 16 of 21
MP Wright Law Group, PLLC
3090 Olive St., Suite 300
Dallas, TX 75219



Bar Number: IL 6298791
Phone: (214) 420-6465
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Gina Rene Campbell                          xxx-xx-9264      §      CASE NO: 19-42178-ELM-13
       6276 Glenview Drive #176                                     §
       North Richland Hills, TX 76180                               §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       6/6/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $365.00
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward
 Trustee Percentage Fee                                                                           $36.00                              $36.50
 Filing Fee                                                                                        $0.00                               $0.00
 Noticing Fee                                                                                     $71.40                               $0.00
 Subtotal Expenses/Fees                                                                         $112.40                               $36.50
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $252.60                              $328.50


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Santander Consumer USA               2017 Hyundai Elantra SE (approx. 51,465
                                                                           $12,110.00
                                                                              miles)         $12,225.00          1.25%                $152.81

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $152.81

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-42178-elm13 Doc 12 Filed 06/14/19                             Entered 06/14/19 12:51:15               Page 17 of 21
Case No:     19-42178-ELM-13
Debtor(s):   Gina Rene Campbell



                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                     $0.00

                                               TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                          $152.81
      Debtor's Attorney, per mo:                                                                                               $99.79
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                 $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                          $152.81
      Debtor's Attorney, per mo:                                                                                              $175.69
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                 $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:________________________
         6/14/2019

 /s/ M. Paul Wright
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 19-42178-elm13 Doc 12 Filed 06/14/19                     Entered 06/14/19 12:51:15             Page 18 of 21
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: Gina Rene Campbell                                                     CASE NO.    19-42178-ELM-13
                                    Debtor


                                                                               CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


   I, the undersigned, hereby certify that on June 14, 2019, a copy of the attached Chapter 13 Plan, with any attachments,
was served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully
prepaid in compliance with Local Rule 9013 (g).




                                 /s/ M. Paul Wright
                                 M. Paul Wright
                                 Bar ID:IL 6298791
                                 MP Wright Law Group, PLLC
                                 3090 Olive St., Suite 300
                                 Dallas, TX 75219
                                 (214) 420-6465



Ace Cash Express                                 Capital One                                  City Hospital EC Center
1231 Greenway Dr, Suite 700                      xxxxxxxxxxxx7741                             4551 Western Center Blvd.
Irving, TX 75038                                 Attn: Bankruptcy                             Fort Worth, TX 76137
ATTN: BANKRUPTCY DEPT                            PO Box 30285
LISA HERNANDEZ                                   Salt Lake City, UT 84130


AMCOL Systems, Inc.                              Capital One                                  Comenity Bank/Abarcrormbie
xxxx3316                                         xxxxxxxxxxxx8202                             xxxxx2403
Attn: Bankruptcy                                 Attn: Bankruptcy                             Attn: Bankruptcy
PO Box 21625                                     PO Box 30285                                 PO Box 182125
Columbia, SC 29221                               Salt Lake City, UT 84130                     Columbus, OH 43218


AMCOL Systems, Inc.                              Cavalry Portfolio Services                   Comenity Bank/Abarcrormbie
xxxx9738                                         xxxx3811                                     xxxxx6279
Attn: Bankruptcy                                 ATTN: Bankruptcy Department                  Attn: Bankruptcy
PO Box 21625                                     500 Summit Lake Ste 400                      PO Box 182125
Columbia, SC 29221                               Valhalla, NY 10595                           Columbus, OH 43218


Attorney General                                 Chase Card Services                          Comenity Bank/Buckle
Collections Div Bankruptcy Sec                   xxxxxxxxxxxx5270                             xxxxxxxxxxxx2499
P.O. Box 12548                                   Attn: Bankruptcy                             Attn: Bankruptcy
Austin, TX 78711-2548                            PO Box 15298                                 PO Box 182125
                                                 Wilmington, DE 19850                         Columbus, OH 43218
      Case 19-42178-elm13 Doc 12 Filed 06/14/19                      Entered 06/14/19 12:51:15          Page 19 of 21
                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

  IN RE: Gina Rene Campbell                                                     CASE NO.   19-42178-ELM-13
                                  Debtor


                                                                                CHAPTER    13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                  (Continuation Sheet #1)

Comenity Bank/Express                          Conduent/US Bk Natl Brazos                   Internal Revenue Service
xxxxx8377                                      xxxxxx2641                                   Department of the Treasury
Attn: Bankruptcy                               Attn: Claims Dept                            P.O. Box 7346
PO Box 182125                                  PO BOx 7051                                  Philadelphia, PA 19101-7346
Columbus, OH 43218                             Utica, NY 13504


Comenity Bank/Limited Too                      Conn's Appliaces Inc.                        Internal Revenue Service
xxxxx3143                                      3295 College Street                          Special Procedures-Insolvency
Attn: Bankruptcy                               Beaumont, TX 77701-4611                      P.O. Box 7346
PO Box 182125                                                                               Philadelphia, PA 19101-7346
Columbus, OH 43218


Comenity Bank/Newport News                     Credit Collection Services                   Jessica Olsen-Zhang
xxxxxxxxxxxx1973                               xxxx1532                                     15660 N. Dallas Parkway Ste 350
Attn: Bankruptcy                               Attn: Bankruptcy                             Dallas, TX 75248
PO Box 182125                                  725 Canton St
Columbus, OH 43218                             Norwood, MA 02062


Comenity Bank/Pier 1                           Deptartment Store National                   Kohls/Capital One
xxxxxxxxxxxx8875                               Bank/Macy's                                  xxxxxxxxxxxx4317
Attn: Bankruptcy                               xxxxxxx7200                                  Attn: Bankruptcy
PO Box 182125                                  Attn: Bankruptcy                             PO Box 30285
Columbus, OH 43218                             9111 Duke Boulevard                          Salt Lake City, UT 84130
                                               Mason, OH 45040

Comenity Bank/Victoria Secret                  Discover Financial                           Kohls/Capital One
xxxxxxxxxxxx0292                               xxxxxxxxxxxx0850                             xxxxxxxxxxxx1706
Attn: Bankruptcy                               Attn: Bankruptcy Department                  Attn: Bankruptcy
PO Box 182125                                  PO Box 15316                                 PO Box 30285
Columbus, OH 43218                             Wilmington, DE 19850                         Salt Lake City, UT 84130


Comenity Bank/Woman Within                     First National Bank                          Linebarger Goggan Blair & Sampson,
xxxxx5881                                      xxxxxxxxxxx0746                              LLP
Attn: Bankruptcy                               Attn: Bankruptcy                             2323 Bryan Street, Suite 1600
PO Box 182125                                  1620 Dodge St Mailstop 4440                  Dallas, Texas 75201
Columbus, OH 43218                             Omaha, NE 68197


Conduent                                       Gina Rene Campbell                           Medical City Alliance
xxxxxx2642                                     6276 Glenview Drive #176                     3101 N. Tarrant Parkway
Attn: Claims Dept                              North Richland Hills, TX 76180               Fort Worth, TX 76177
PO Box 7051
Utica, NY 13504
      Case 19-42178-elm13 Doc 12 Filed 06/14/19                    Entered 06/14/19 12:51:15      Page 20 of 21
                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION

  IN RE: Gina Rene Campbell                                                CASE NO.   19-42178-ELM-13
                                 Debtor


                                                                           CHAPTER    13
                               Joint Debtor

                                              CERTIFICATE OF SERVICE
                                                 (Continuation Sheet #2)

Medicredit Inc.                               Portfolio Recovery                       Syncb Bank/American Eagle
xxxxx9226                                     xxxxxxxxxxxx7356                         xxxxxxxxxxxx4923
Attn: Bankruptcy Department                   Attn: Bankruptcy                         Attn: Bankruptcy
PO Box 1629                                   120 Corporate Blvd                       PO Box 965060
Maryland Heights, MO 63043                    Norfold, VA 23502                        Orlando, FL 32896


MOHELA                                        Portfolio Recovery                       Syncb/Gap
xxxxxxxxxxxxx0002                             xxxxxxxxxxxx8130                         xxxxxxxxxxxx3646
Attn: Bankruptcy                              Attn: Bankruptcy                         Attn: Bankruptcy
633 Spirit Dr                                 120 Corporate Blvd                       PO Box 965060
Chesterfield, MO 63005                        Norfold, VA 23502                        Orlando, FL 32896


Panhandle-Plains Student Loan Center          Portfolio Recovery                       Syncb/Rooms To Go
xxx1179                                       xxxxxxxxxxxx7019                         xxxxxxxxxxxx6578
Attn: Bankruptcy                              Attn: Bankruptcy                         Attn: Bankruptcy
PO Box 839                                    120 Corporate Blvd                       PO Box 965060
Canyon, TX 79015                              Norfold, VA 23502                        Orlando, FL 32896


Panhandle-Plains Student Loan Center          Portfolio Recovery                       Synchrony Bank
xxx1079                                       xxxxxxxxxxxx7789                         xxxxxxxxxxxx5478
Attn: Bankruptcy                              Attn: Bankruptcy                         Attn: Bankruptcy
PO Box 839                                    120 Corporate Blvd                       PO Box 965060
Canyon, TX 79015                              Norfold, VA 23502                        Orlando, FL 32896


Panhandle-Plains Student Loan Center          Portfolio Recovery                       Synchrony Bank/ JC Penneys
xxx1279                                       xxxxxxxxxxxx3194                         xxxxxxxxxxxx4937
Attn: Bankruptcy                              Attn: Bankruptcy                         Attn: Bankruptcy
PO Box 839                                    120 Corporate Blvd                       PO Box 956060
Canyon, TX 79015                              Norfold, VA 23502                        Orlando, FL 32896


Panhandle-Plains Student Loan Center          Portfolio Recovery                       Synchrony Bank/ Old Navy
xxx1379                                       xxxxxxxxxxxx5478                         xxxxxxxx7517
Attn: Bankruptcy                              Attn: Bankruptcy                         Attn: Bankruptcy
PO Box 839                                    120 Corporate Blvd                       PO Box 965060
Canyon, TX 79015                              Norfold, VA 23502                        Orlando, FL 32896


Panhandle-Plains Student Loan Center          Santander Consumer USA                   Synchrony Bank/Amazon
xxx0979                                       xxxxxxxxxxxxx1000                        xxxxxxxxxxxx7789
Attn: Bankruptcy                              Attn: Bankruptcy                         Attn: Bankruptcy
PO Box 839                                    PO Box 961245                            PO Box 965060
Canyon, TX 79015                              Fort Worth, TX 76161                     Orlando, FL 32896
      Case 19-42178-elm13 Doc 12 Filed 06/14/19                     Entered 06/14/19 12:51:15     Page 21 of 21
                                  UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

  IN RE: Gina Rene Campbell                                                CASE NO.   19-42178-ELM-13
                                Debtor


                                                                           CHAPTER    13
                              Joint Debtor

                                             CERTIFICATE OF SERVICE
                                                (Continuation Sheet #3)

Synchrony Bank/Care Credit                   Synchrony Bank/Walmart                    US Dept of Education
xxxxxxxxxxxx2105                             xxxxxxxx5003                              xxxxxx2642
Attn: Bankruptcy Dept                        Attn: Bankruptcy                          Attn: Bankruptcy
PO Box 965060                                PO Box 965060                             PO Box 16448
Orlando, FL 32896                            Orlando, FL 32896                         Saint Paul, MN 55116


Synchrony Bank/Care Credit                   Synchrony Bank/Walmart                    US Dept of Education
xxxxxxxxxxxx4165                             xxxxxxxxxxxx8130                          xxxxxx2641
Attn: Bankruptcy Dept                        Attn: Bankruptcy                          Attn: Bankruptcy
PO Box 965060                                PO Box 965060                             PO Box 16448
Orlando, FL 32896                            Orlando, FL 32896                         Saint Paul, MN 55116


Synchrony Bank/Chevron                       Target                                    Wells Fargo Bank
xxxxxxxxxxxx9468                             xxxxxxxxxxxx5546                          PO Box 6995
Attn: Bankruptcy Dept                        Attn: Bankruptcy                          Portland, OR 97228
PO Box 965060                                PO Box 9475
Orlando, FL 32896                            Minneapolis, MN 55440


Synchrony Bank/Gap                           Target                                    Wells Fargo Bank NA
xxxxxxxxxxxx7019                             xxxxx8507                                 xxxxxxxxxxxx0610
Attn: Bankruptcy Dept                        Attn: Bankruptcy                          Attn: Bankruptcy
PO Box 965060                                PO Box 9475                               1 Home Campus MAC X2303-01A
Orlando, FL 32896                            Minneapolis, MN 55440                     Des Moines, IA 50328


Synchrony Bank/Old Navy                      United States Trustee
xxxxxxxxxxxx7356                             1100 Commerce Street
Attn: Bankruptcy Dept                        Rm. 976
PO Box 965060                                Dallas, Texas 75242-1496
Orlando, FL 32896


Synchrony Bank/Old Navy                      US Dept of Education
xxxxxxxxxxxx0915                             xxxxxxxxxxx4974
Attn: Bankruptcy Dept                        Attn: Bankruptcy
PO Box 965060                                PO Box 16448
Orlando, FL 32896                            Saint Paul, MN 55116


Synchrony Bank/PayPal Cr                     US Dept of Education
xxxxxxxx3744                                 xxxxxxxxxxx5074
Attn: Bankruptcy Dept                        Attn: Bankruptcy
PO Box 965060                                PO Box 16448
Orlando, FL 32896                            Saint Paul, MN 55116
